Applicant’s election without traverse of species I, claims 1-10 in the reply filed on 27 July 2021 is acknowledged.
Claims 11-14; 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 July 2021.
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0001], first line therein, note that updated status information (i.e. patent number, issue date, etc.) for the cited parent patent application should be provided for clarity and completeness of description. Page 17, in paragraph [0049], for the description of Figure 3B, note that reference label “305”, depicted in Figure 3B, needs to be corresponding described in the specification description of Figure 3B, for clarity and completeness of description. Page 17, in paragraph [0050], second and third lines therein, note that the reference to “line via(s) 320” is vague in meaning, especially since Figure 3B does not explicitly provide such a labeling and thus appropriate clarification is needed. Page 19, in paragraph [0055], first line therein, note that reference label “450” should be deleted, especially since Figure 4B does not use such a designation and thus appropriate clarification is needed. Page 24, in paragraph [0066], 6th line therein, note that --(AMP)-- should be inserted after “amplifier” for an appropriate characterization consistent with the labeling in Figure 6.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the I-shaped cross-section being  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the I-shaped cross-section being “along portions” of the first and second transmission line, as recited in claims 7-9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, note that it is unclear how “a plurality of stacked I-shapes”, as recited herein relates to “the shape comprises an I-shaped cross-section”, as recited in claim 1 (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
In claims 6, 7, line 1 in each claim, note that it is unclear how “the shape comprises an I-shaped cross-section”, as respectively recited in these claims relate to “the shape comprises an I-shaped cross-section”, as recited in claim 1 (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
In claims 8, 9, note that it is unclear how “portions”, as recited in these claims relate to the respective “portions”, as recited in claim 7 (i.e. one in the same portion, distinctly different portions, etc.) and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 10, note that “packed” should be rewritten as --packaged-- for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harr et al (cited by applicants’). 
Harr et al (i.e. FIG. 1) discloses a packaged device (i.e. 100) comprising: a stack of dielectric layers (i.e. substrate member (10); insulating layer (120) in FIG. 1); a first transmission line (i.e. one of lower wiring layer (110a); via electrode (130); upper wiring layer (110b) in FIG. 1) disposed within the dielectric stack; a second transmission line (i.e. the other of lower wiring layer (110a); via electrode (130); upper wiring layer (110b) in FIG. 1) disposed within the dielectric stack; wherein each of the first and second transmission lines have an I-shaped cross-section, as evident from FIG. 1. Regarding claim 4, it is noted that the first and second transmission lines of I-shaped cross-section extend through the dielectric stack. Regarding claim 5, related FIG. 2 depicts that the first and second transmission lines are defined by a plurality of stacked I-shapes (i.e. 110, 120, 130). Regarding claim 6, note that the first and second transmission lines that substantially extends the entire length with an I-shape cross-section.
Claims 1, 2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Li et al (cited by applicants’). 
Li et al (i.e. FIGS. 3A, 3B, 7A-7C) discloses a packaged device (i.e. circuit board 300) comprising a stack of dielectric layers (i.e. insulating layer (705) disposed on substrate (704) in FIG. 7B); a first transmission line (i.e. one of trace pair (302) in FIG 3A) having an I-shape cross-section (i.e. defined by wide trace sets (308, 310) connected by narrow conductive material (311) in FIG. 3A) disposed in the dielectric stack; a second transmission line (i.e. the other of trace pair (302) in FIG. 3A) also having a I-shape cross-section disposed in the dielectric stack. Regarding claim 2, note that the trace pair (302) constitutes a differential signal pair (i.e. paragraph [0017]). Regarding claim 4, as evident from FIGS. 7B & 7C, note that the first and .
Claims 3, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elsherbini et al (‘525) is the parent patent.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee